DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 17-19 and 26-38 are pending as amended on 4/1/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 17-19 and 26-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2014/0031499).
As to claims 1-3, 17-19, 26-29, 33-36 and 38, Cho discloses a poly(amide-imide) copolymer [0008] comprising imide repeating units of formulas 3 and/or 4 (designated “first” and “second” repeating units by Cho) and amide repeating units of formulas 1 and/or 2 (designated “third” repeating unit by Cho) (see [0011-12] and [0017]). 
Cho discloses (see p 11) examples of structures according to chemical formulas 1-4 including, as an example of formula 2, the following chemical formula 11:

    PNG
    media_image1.png
    115
    354
    media_image1.png
    Greyscale
,
and, as examples of formulas 3 and 4, the following chemical formulas 13 and 14, respectively:

    PNG
    media_image2.png
    108
    683
    media_image2.png
    Greyscale

Cho teaches preparing the third repeating unit (i.e., the amide repeating unit) by mixing and reacting a diamine, such as TFDB, and carboxylic acid dichloride, such as TPCl [0189], and using more diamine than carboxylic acid dichloride in order to provide amine groups at terminals of the third repeating unit [0190]. Cho teaches first polymerizing a monomer including the polyamide repeating unit, and then polymerizing monomers for preparing the polyimide to be copolymerized to a PAI copolymer [0195]. 
Cho exemplifies a process wherein one equivalent of diacid chloride is first reacted with two equivalents of TFDB to produce an amide-diamine monomer comprising one diacid moiety bonded at each end with one diamine (TFDB) moiety [0234-235]. The amide-diamine monomer is then combined, and reacted, with additional diamine (TFDB) and dianhydrides (6FDA and BPDA) [0237]. See also Figure 3. Upon addition of the dianhydrides to the amide-diamine monomer and TFDB, Cho exemplifies formation of a composition for preparing a poly(amide-imide) copolymer which comprises:
TFDB (a diamine monomer according to instant Chemical Formula A recited in claims 2, 18, 27, 29 and 36), 
6FDA (a dianhydride according to instant chemical formula 3, and more specifically, instant chemical formula 4 recited in claims 3 and 19), 
BPDA (a dianhydride according to instant chemical formula 3, and more specifically, instant chemical formula 5 recited in claims 3 and 19), and
an amide-diamine monomer (DA119, as described above). 
Cho’s exemplified composition and method differs from the presently claimed composition and method because Cho’s amide diamine monomer DA119 is prepared from biphenyl dicarbonyl dichloride (BPCl), while the presently claimed amide-diamine monomer contains units derived from a terephthaloyl or isophthaloyl dichloride. 
However, Cho names five examples of carboxylic acid dichlorides other than BPCl which can be utilized to form the PAI copolymer in [0189], including terephthaloyl chloride (TPCl), isophthaloyl chloride (IPCl) and 2-fluoro-terephthaloyl chloride (F-TPCl). Preparation of a poly(amide-imide) copolymer from TFDB, 6FDA, BPDA and amide-diamine monomer, according to the method exemplified in Cho (and shown in figure 3), by utilizing any one of TPCl, IPCl or F-TPCl (named in [0189]) instead of BPCl (named in [0189] and exemplified in [0234]) would result in a composition (and method) according to the present claims. For example, an amide-diamine monomer analogous to Cho’s DA119 prepared using TPCl instead of BPCl would have a structure according to instant Chemical Formula 1 wherein instant Ar1 and Ar2 each have structures according to instant Chemical Formula 2 (derived from TFDB), wherein instant n0 is 1, and wherein instant n1 and n2 are 0.  The amide-diamine monomer prepared from TFDB and TPCl further has a structure as recited in instant claims 28, 34 and 35 wherein n0 is zero. 
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Given Cho’s disclosure in [0189], the person 
As to claims 7 and 30, as set forth above, Cho exemplifies a PAI copolymer derived from 6FDA and BPDA [0237]. The imide units derived from 6FDA correspond to Cho’s “first repeating unit” of Chemical formula 3, while the imide units derived from BPDA correspond to Cho’s “second repeating unit” (of Chemical formula 4).  See [0147] and [0103-104]. Cho teaches that the total amount of first repeating units to the total amount of second repeating units may be a mole ratio of 99:1 to 1:99 in order to provide a copolymer with excellent heat resistance, mechanical strength and light transmittance [0150]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a PAI as suggested by Cho utilizing a combination of 6FDA and BPDA in any mole ratio within Cho’s range of 99:1 to 1:99 in order to achieve the desired balance of properties (heat resistance, mechanical strength, light transmittance), including a ratio within the presently claimed range of 40:60 to 60:40. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claim 32, Cho teaches that a mole ratio of the total amount of first repeating unit and second repeating unit (i.e., imide repeating units) to the total amount of third prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Cho’s copolymer having any amount of amide repeating units within Cho’s range of 10-90 mol%, including an amount within the presently claimed range of 20-70 mol%, in order to achieve the desired balance of properties associated with amide and imide units.
As to the presently recited (1:1) mole ratio of diamine to dianhydride:
Cho discloses that the copolymer is substituted with a siloxane or silanol group on at least one terminal [0156], and that the group forms a crosslinking bond through hydrolysis to improve mechanical strength, heat resistance and optical properties [0164]. The siloxane or silanol group at a terminal end of the copolymer is obtained by preparing a copolymer, and mixing a solution including the copolymer and compound having a silane or silanol group [0197]. As a compound for reacting with the terminal of the copolymer, Cho exemplifies 3-aminopropyl triethoxysilane (APS) [0237]. 
The person having ordinary skill in the art would have recognized that APS has an amine group, and therefore only reacts with carboxy-terminated ends of a PAI copolymer. The person having ordinary skill in the art would have further recognized that the content of amine end groups and carboxy end groups of a PAI copolymer 
The person having ordinary skill in the art would have been motivated, therefore, to choose an appropriate ratio of diamine to dianhydride monomers in order to provide the desired concentration of copolymer end groups available for reaction with the amino-functional compound having a silane group. For example, in order to provide a copolymer wherein both terminals are substituted with a silane group, the person having ordinary skill in the art would have been motivated to utilize an excess of dianhydride relative to diamine, thereby obtaining carboxyl groups at each end capable of reacting with the amino-functional silane compound. Alternatively, in order to provide a copolymer wherein only one terminal is to be substituted with a silane group, the person having ordinary skill in the art would have been motivated to utilize equivalent molar amounts of dianhydride and diamine, thereby obtaining a copolymer having a carboxyl group at one end capable of reacting with the amino-functional silane compound (and a non-reactive amine group at the other end). 
Cho discloses that the prepared copolymer is substituted with a siloxane group at a terminal end, for example both terminal ends [0196]. See also [0156] and [0164]. It would have been obvious to the person having ordinary skill in the art, therefore, to 
As to claims 31 and 37, Cho teaches that the copolymer may be a block or random copolymer ([0182] and title). Cho further teaches that the copolymer may include 1 to 1000 of the third (i.e., amide) repeating units [0051]. Cho teaches a method of preparing the amide repeating unit by using more diamine than dicarboxylic dichloride, such that an amine group exists at terminal ends of the unit [0190], and then polymerizing monomer for preparing polyimide (i.e., diamine and dianhydride) to be copolymerized [0195]. Cho exemplifies [0234] such a method, wherein the amide repeating unit-containing monomer is prepared from a 2-fold excess of diamine relative to dicarboxylic dichloride, such that the amide repeating unit-containing monomer has 1 unit according to Cho’s amide/third unit of Chemical Formula 1 or 2. An amide repeating unit-containing monomer according to modified Cho having 1 amide repeat unit (i.e., prepared from a 2-fold excess of TFDB relative to TPCl) has a molecular weight just below the presently claimed range of 900-2500 Da.  
However, given Cho’s teaching that the copolymer can be a block copolymer, and can include 1 to 1000 amide repeating units, the person having ordinary skill in the art would have been motivated to select an appropriate excess of diamine relative to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 17-19, 26-29 and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10745521. 
As to instant claims 1, 3 and 33-35, claim 9 of ‘521 recites a composition for preparing a PAI film which comprises a diamine reactant as recited in present claim 1. The claimed composition further requires 6FDA, which is a dianhydride according to instant chemical formula 3. 
Claim 10 of ‘521 recites a further diamine as recited in instant claims 2 and 36.
As to claims 17-19, 26-29, the person having ordinary skill in the art would have recognized that, in order to prepare a PAI film from the composition recited in ‘521 claims 9 and 10, reaction of the recited components must be necessary. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the PAI film recited in the preamble of claim 9 by reacting the components recited in claim 9.
As to claims 31, 37 and 38, claim 9 of ‘521 recites n0 is an integer of greater than 1. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate integer within the claimed range, including an integer corresponding to a molecular weight within the presently claimed range (claims 31 and 37) or within the range recited in claim 38. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. 
As to claim 32, the claims of ‘521 do not recite a mole ratio of diamine to dianhydride. However, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate ratio of diamine to dianhydride in order to 

Claims 1-3, 17-19, 26-29 and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10100153. Although the claims at issue are not identical, they are not patentably distinct from each other:
As to instant claims 1-3, 17-19, 26-29 and 33-35, claim 13 of ‘153 recites a method for preparing PAI by reacting a composition which comprises a diamine reactant (formula 10) as recited in the present claims. The claimed method/composition further requires BPDA and 6FDA, which are dianhydrides according to instant chemical formula 3, and a diamine of formula 1, which has a structure as recited in claim 2.
As to claims 31, 37 and 38, claim 13 of ‘153 recites n0 is an integer of greater than 1. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate integer within the claimed range, including an integer corresponding to a molecular weight within the presently claimed range (claims 31 and 37) or within the range recited in claim 38. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. 
As to claim 32, the claims of ‘153 do not recite a mole ratio of diamine to dianhydride. However, it would have been obvious to the person having ordinary skill in 

Claims 1-3, 17-19, 26-29 and 31-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15962104 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
As to instant claims 1, 3 and 33-35, claim 13 of ‘104 recites a composition for preparing a PAI film which comprises a diamine reactant as recited in present claim 1. The claimed composition further requires 6FDA and BPDA, which are dianhydrides according to instant chemical formula 3. See also claim 1, reciting a PAI.
Claim 14 of ‘104 recites a further diamine as recited in instant claims 2 and 36.
As to claims 17-19, 26-29, the person having ordinary skill in the art would have recognized that, in order to prepare a PAI film from the composition recited in ‘104 claims 13 and 14, reaction of the recited components must be necessary (see, e.g., claim 1 of ‘104). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the PAI film recited in the preamble of claim 13 by reacting the components recited in claim 13.
As to claims 31, 37 and 38, claim 13 of ‘104 recites n0 is an integer of greater than 1. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate integer within the claimed range, including prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. 
As to claim 32, the claims of ‘104 do not recite a mole ratio of diamine to dianhydride. However, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate ratio of diamine to dianhydride in order to produce a PAI having the desired molecular weight and/or desired terminal groups, including a 1:1 ratio. Claim 1 of ‘104 recites a mole ratio of dicarbonyl to dianhydride (corresponding to amide:imide) of 30:70: 40:60, which corresponds to a percentage of amide units (30-40%) which falls within the range recited in present claim 32. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766